Citation Nr: 0921916	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  03-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arachnoid brain 
cysts with brain dysfunction and headaches to include as a 
result of asbestos exposure.  
 
2.  Entitlement to service connection for anemia with fatigue 
and weakness to include as a result of exposure to lead and 
carbon monoxide chemicals.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for low lung volume 
with shortness of breath to include as a result of exposure 
to lead and carbon monoxide chemicals.

5.  Entitlement to service connection for nerve damage to 
include as a result of exposure to lead and carbon monoxide 
chemicals.

6.  Entitlement to service connection for headaches to 
include as a result of exposure to lead and carbon monoxide 
chemicals.

7.  Entitlement to service connection for impaired speech 
patterns to include as a result of exposure to lead and 
carbon monoxide chemicals.

8.  Entitlement to service connection for angina pectoris to 
include as a result of exposure to lead and carbon monoxide 
chemicals.

9.  Entitlement to service connection for lumbar spinal 
stenosis to include as a result of exposure to lead and 
carbon monoxide chemicals.

10.  Entitlement to service connection for stomach pain to 
include as a result of exposure to lead and carbon monoxide 
chemicals.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1970 to 
January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2002 and December 2006 rating decisions.

The issues of PTSD and a lung condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence fails to show that the Veteran's 
arachnoid brain cysts were caused by, or began during, his 
time in service.  
 
2.  The medical evidence fails to show that the Veteran 
currently has anemia. 

3.  The medical evidence fails to show that the Veteran's 
anxiety disorder was caused by, or began during, his time in 
service.  

4.  The medical evidence fails to show that the Veteran's 
nerve damage was caused by, or began during, his time in 
service.  

5.  The medical evidence fails to show that the Veteran's 
headaches were caused by, or began during, his time in 
service.  

6.  The medical evidence fails to show that the Veteran has a 
current disability manifested by an impaired speech pattern. 

7.  The medical evidence fails to show that the Veteran's 
angina pectoris was caused by, or began during, his time in 
service.  
 
8.  The medical evidence fails to show that the Veteran's 
lumbar spinal stenosis was caused by, or began during, his 
time in service.  

9.  The medical evidence fails to show that the Veteran's 
stomach pain was caused by, or began during, his time in 
service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for arachnoid brain cysts 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Criteria for service connection for anemia have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).
 
3. Criteria for service connection for an anxiety disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  Criteria for service connection for nerve damage have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  Criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  Criteria for service connection for a disability 
manifested by an impaired speech pattern have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  Criteria for service connection for angina pectoris have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

8.  Criteria for service connection for lumbar spinal 
stenosis have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

9.  Criteria for service connection for stomach pain have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran testified at a hearing before the Board in March 
2009 that he has numerous disabilities that he believes are 
the result of exposure to various chemicals and to carbon 
monoxide during his time in service.  The Veteran served as a 
mechanic in a military maintenance company, where his job was 
to repair and rebuild engines and their components.  He 
testified that while in service he was exposed to various 
cleaning solvents, paints, and petroleum products on a daily 
basis; as, for example, they would clean lead based paint off 
their hands with gasoline.  He also indicated that he was 
exposed to asbestos.  However, the Veteran denied ever being 
provided with any breathing protection while in service. 

During his appeal, the Veteran submitted several articles 
that relate certain diseases to chemical exposure; and a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, in the present case, the treatise evidence submitted 
by the Veteran was not accompanied by the opinion of a 
medical expert; and therefore no medical evidence links the 
Veteran's symptomatology to that observed in the studies 
described by the articles.  As such, the Board concludes that 
this information is insufficient on its own to establish the 
required medical nexus opinion.

While the Veteran asserts a common etiology for many of the 
following claims, they will be discussed individually below.

i.  Arachnoid brain cysts  

The Veteran asserts that he has arachnoid brain cysts as a 
result of his time in service.

Service treatment records do not show any complaints of, or 
treatment for, any arachnoid brain cysts while in service; 
and the Veteran's separation physical found him to be 
neurologically normal.

Following service, the Veteran's claims file is void of any 
medical treatment records for several decades.  The Veteran 
has reported seeking treatment shortly after service from 
several private doctors, but all of those doctors have since 
passed away and their records (per the Veteran's statement) 
are no longer available.  The Veteran did submit receipts 
from bills for medical treatment provided in April and June 
1972 and in April 1973, although the specific treatment 
rendered was not described, and the Veteran has not alleged 
that he received treatment for a brain cyst at any of those 
sessions.  

The first post service treatment records in the Veteran's 
claims file are dated in the early 1990s, and describe 
treatment for a number of medical problems, including 
cerebral cysts; however, the Veteran's claims file is void of 
a medical opinion of record that links arachnoid brain cysts 
to chemical or other exposures during the Veteran's time in 
service; or to his time in service itself.

In July 2002, a VA examiner reviewed the Veteran's claims 
file and found that it was unlikely that the conditions he 
claimed were connected to exposure to asbestos, lead, or 
carbon monoxide.

While the Veteran believes that a number of current 
disabilities, including arachnoid brain cysts, are related to 
his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his brain 
cyst and his time in service.  

Given that the only medical opinion of record to address the 
Veteran's arachnoid brain cysts found that they were not 
related to service, the criteria for service connection have 
not been met, and the Veteran's claim is accordingly denied.

ii.  Anemia 

The Veteran testified that shortly after service he began 
receiving treatment for anemia, weakness in his legs, and leg 
rashes, and he reported being hospitalized for mononucleosis.  
However, the Veteran indicated that many of the complaints 
(such as shortness of breath, weakness in the legs, and total 
exhaustion) resolved quickly with medical treatment.

Service treatment records do not show any complaints of, or 
treatment for, anemia; and the Veteran's separation physical 
similarly failed to detect any anemia.

Following service, the Veteran's claims file is void of any 
treatment records for several decades.  The Veteran reported 
seeking treatment for anemia from Dr. Wallace shortly after 
service, and he provided receipts from medical treatment from 
April and June 1972 and from April 1973, although the 
specific treatment rendered was not described on the 
receipts.  Unfortunately, the records describing this 
treatment are no longer available.  At his hearing, the 
Veteran testified that Dr. Wallace treated him for anemia and 
put him in the hospital for mononucleosis.

The earliest post-service treatment records that are in the 
file are dated in the early 1990s, which is several decades 
after the treatment provided in the early 1970s.  These 
records describe treatment for a number of medical problems, 
including GERD, spinal stenosis in the lumbar spine, chest 
pain, migraine headaches, angina pectoris, lung nodules, and 
cerebral cysts, among others; but there is not any indication 
that the Veteran is anemic.  In fact, in December 2008, 21 
active medical problems were listed in the Veteran's 
treatment records, but anemia was not one of the 21, and 
there is no indication that the Veteran currently has anemia.

VA treatment records are void of any treatment for anemia, 
and the Veteran himself testified that most of his complaints 
that arose shortly after service resolved quickly after 
medical treatment.  Furthermore, the Veteran is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to either diagnose himself 
with anemia or to link anemia to his time in service. 

The evidence of record fails to show that the Veteran is 
currently being treated for anemia, but even were it accepted 
that the Veteran did have anemia shortly after service, and 
there is no medical evidence that he did, there is no 
evidence that the Veteran ever developed chronic anemia.  

The Veteran's claims file is void of a medical opinion of 
record that diagnoses him with chronic anemia or links anemia 
to exposure to chemicals while in service; and, the one 
examiner who considered the Veteran's allegations in July 
2002 found that it was unlikely that the conditions the 
Veteran claimed were caused by exposure to asbestos, lead, or 
carbon monoxide while in service.
 
As such, the Board finds that evidence of anemia has not been 
presented; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Therefore, the criteria for service connection have not been 
met with regard to anemia, and the Veteran's claim is denied.
iii.  Anxiety Disorder

The Veteran contends that he developed an anxiety disorder as 
a result of his time in service.  It is noted that the 
Veteran has been diagnosed with PTSD in addition to a general 
anxiety disorder, and to the extent that general anxiety 
disorder is wholly distinct from PTSD, it will be discussed 
separately here. 

The Veteran has been diagnosed with a general anxiety 
disorder and with depression; but, the first post-service 
diagnosis of a psychiatric condition appeared several decades 
after he separated from service.

Service treatment records fail to show any psychiatric 
complaints or treatment, and the Veteran was found to be 
psychiatrically normal at his separation physical.

In March 2000, nearly three decades removed from service, the 
Veteran was diagnosed with an adjustment disorder with 
anxiety and depression; and it was noted that the Veteran had 
been very anxious for the past 4 years.  In October 2000, it 
was thought that the Veteran had a somatoform disorder which 
was likely general anxiety disorder.  At a VA treatment 
session in November 2005, the Veteran indicated that he had 
been depressed since his wife left him four years earlier.

While the Veteran has been diagnosed with an anxiety 
disorder, there has been no suggestion that it is in any way 
related to service; rather, the majority of the Veteran's 
psychiatric treatment focuses on his claim for PTSD.

To the extent that the Veteran believes that his general 
anxiety disorder was caused by his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Additionally, the Veteran has not alleged that 
the symptoms of his general anxiety disorder have been 
present since service.  

As such, the criteria for service connection have not been 
met in the case of the Veteran's claim of entitlement to 
service connection for a general anxiety disorder.  
Therefore, the Veteran's claim is denied.

iv.  Nerve damage

In his claim, the Veteran contended that he had nerve damage 
to his head and leg which he believed was the result of 
exposure to chemicals while in the military.  The Veteran did 
not address any more specifically what his contention was at 
his hearing before the Board.  

Service treatment records do not show any complaints of, or 
treatment for, any nerve problem and the Veteran's separation 
physical found him to be neurologically normal.

Following service, the Veteran's claims file is void of any 
treatment records for several decades.  As noted above, the 
Veteran reported seeking treatment shortly after service from 
several private doctors, but he reported that all of those 
doctors have since passed away and their records are no 
longer available.  Additionally, to the extent that the 
Veteran did discuss the treatment from this doctor, it was in 
regards to treatment of anemia and mononucleosis and not in 
regard to any nerve problems.
 
The first post-service treatment records appear in the early 
1990s; however, a review of the Veteran's active medical 
problems in December 2008 failed to reveal any nerve related 
disability, although it was noted that the Veteran had leg 
numbness and tingling.  In this regard, in September 2001, 
the Veteran complained of leg numbness or tingling, but it 
was noted that he had low back pain with sciatica, which 
resulted in his right lower extremity giving away.  As such, 
any radiating pain in the Veteran's leg appears to be the 
result of the Veteran's back disability, which as discussed 
below was not related to his time in service. 

In July 2002, a VA examiner reviewed the Veteran's claims 
file and found that it was unlikely that the conditions he 
claimed, including presumably nerve damage, were connected to 
exposure to asbestos, lead, or carbon monoxide.

The Veteran stated in August 2003 that a psychologist, Samuel 
J. Popkin, Ph.d. had reportedly seen signs of nerve damage 
and exposure to chemicals and asbestos.  However, a lay 
person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Similarly, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the Veteran is not 
medically qualified to diagnose a nerve condition or to 
provide an opinion as to the etiology of any nerve condition,

Furthermore, a review of Dr. Popkin's opinion from 2001 fails 
to show he actually believed that the Veteran's nerve 
problems were related to his time in service.  Dr. Popkin did 
state that the Veteran's cognitive problems could possibly be 
related to chronic exposure to paint chemicals, but he also 
indicated that the Veteran's history of alcoholism was an 
etiological possibility.  Furthermore, when Dr. Popkin issued 
this statement, he specifically noted that the Veteran had 
been a self-employed house painter for 15-20 years; and it 
was this exposure, and not in-service exposure to paint, that 
Dr. Popkin indicated was a potential cause of the Veteran's 
nerve condition.  Regardless, in providing his opinion, Dr. 
Popkin indicate only that exposure to paint chemicals could 
be the cause, and the use of "could be" in the context of a 
medical opinion is considered to be the same as saying 
"could not be" and such nonspecific language cannot provide 
the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

As such, the only medical opinion of record to address the 
Veteran's nerve condition found that it was not related to 
service, and therefore, the criteria for service connection 
have not been met.  Accordingly, the Veteran's claim is 
denied.



v.  Headaches 

The Veteran testified at a hearing before the Board that 
following service, he began having headaches in approximately 
1974 or 1975, which became severe in the 1980s and have 
continued to the present day.  In an August 2003 statement, 
the Veteran stated that his headaches had started out in the 
1970s, become worse in the 1980s, and gotten severe in the 
1990s.

Service treatment records do not show any complaints of, or 
treatment for, any headaches; and the Veteran's separation 
physical found him to be neurologically normal.

Following service, the Veteran's claims file is void of any 
treatment records for many years.  The Veteran reported 
seeking treatment shortly after service from several private 
doctors, but he reported that all of those doctors have since 
passed away and their records are no longer available.  In 
August 2003, the Veteran indicated that he was treated for 
his headaches from 1972-1978, and he submitted receipts of 
doctor bills from April and June 1972 and from April 1973, 
although the specific treatment rendered was not described.  

A lay person is competent to report observable symptomatology 
of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  Furthermore, lay evidence is considered 
competent and sufficient to establish a diagnosis of a 
condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  However, in such cases, the 
Board is within its province to weigh that testimony and to 
make a credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
Furthermore, the Veteran's credibility affects the weight to 
be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that 
the weight and credibility of evidence "is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In this case, the Veteran only began relating his headaches 
to his time in service once he began seeking service 
connection for headaches.  The Veteran testified that he 
began being treated for headaches in the 1970s; however, VA 
treatment records from the 1990s usually date the onset of 
his headaches to the decade of the 1980s.  For example, in 
March 1997, and again in April 1998, it was noted that the 
Veteran had headaches since 1984; in June 2001, it was noted 
that the Veteran had had headaches since 1982; and, in June 
2002, it was noted that the Veteran had had headaches since 
his 30s (the Veteran was born in December 1950), meaning he 
would have turned 30 in the 1980s.  As such, while the date 
of onset has varied slightly, each record places the onset of 
the Veteran's headaches in the 1980s, approximately a decade 
removed from his time in service.

Therefore, while the Veteran might be considered to be 
competent to describe the onset of his headache disorder, the 
Board does not find his testimony to be credible, and 
therefore it does not provide sufficient evidence upon which 
to either seek a medical opinion or to grant service 
connection.

Service treatment records are silent for any headaches, and 
the medical evidence of record places the onset of the 
Veteran's headaches a decade after he separated from service.  
The Veteran also suggested that his headaches might be the 
result of exposure to chemicals while working as a mechanic 
in service; however, a VA examiner, who reviewed the 
Veteran's claims file in July 2002, found that it was 
unlikely that his headaches were connected to exposure to 
asbestos, lead, or carbon monoxide; and the Veteran is not 
medically qualified to relate his headache disorder to 
chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

As such, the medical evidence of record fails to relate the 
Veteran's current headache disorder to his time in service; 
and, therefore, the criteria for service connection have not 
been met.  Accordingly, the Veteran's claim is denied.

vi.  Impaired speech patterns 

The Veteran indicated that he filed a claim for impairment of 
speech after being allegedly asked by Dr. Popkin whether he 
had been in service.  The Veteran asserted that Dr. Popkin 
had allegedly noticed something in his speech pattern that 
was similar to speech patterns Dr. Popkin had heard from 
Iraqi War veterans who had been exposed to chemicals while in 
the Middle East.   

However, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, in his report 
from April 2001 Dr. Popkin specifically stated that the 
Veteran's overt motor functions and speech were normal; 
adding that the Veteran's expressive and receptive language 
functions were intact.  

Service treatment records do not show any complaints of, or 
treatment for, any speech deficit; and, following service, 
the Veteran's claims file is void of any treatment for a 
speech impairment.  At a VA treatment session in June 2002, 
it was noted that the Veteran's speech was fluent and 
appropriate; and despite the Veteran's statements, the 
evidence fails to show that Dr. Popkin diagnosed him with a 
speech problem.

As such, the Board finds that evidence of a present 
disability has not been shown in the case of the Veteran's 
reported speech impairment; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for speech impairment is denied.

vii.  Angina pectoris 

The Veteran testified at a hearing before the Board that he 
had chest pain, weakness, shortness of breath, and blood 
pressure irregularities.  He indicated that he used an 
inhaler.  The Veteran also stated that he had bradycardia 
which caused extreme drops in his blood pressure.  The 
Veteran believes that each of these conditions is related to 
chemical exposure he had while in service.  

Service treatment records do not show any complaints of, or 
treatment for, angina pectoris, a heart condition, or even 
for chest pain.  Furthermore, the Veteran's separation 
physical found his heart and chest to be normal.

Following service, the Veteran's claims file is void of any 
treatment records for several decades.  As noted above, the 
Veteran reported seeking treatment shortly after service from 
several private doctors, but he reported that all of those 
doctors have since passed away and their records are no 
longer available.  The Veteran did submit receipts from April 
and June 1972 and from April 1973, although the specific 
treatment rendered was not described.  However, at his 
hearing the Veteran did not allege that he was treated for 
chest pain at any of these sessions.

In June 1991, the Veteran presented for treatment complaining 
of chest pain.  It was noted that he had been working as a 
laborer, but he denied having had chest pain while working.  
X-rays were normal.  In March 1997, the Veteran presented for 
treatment complaining of chest pain; it was noted that the 
chest pain was atypical and there was no finding of coronary 
artery disease.

A list of current disabilities from December 2008 continued 
to list angina pectoris as an active problem.  However, the 
Veteran's claims file is void of a medical opinion of record 
that relates the Veteran's angina pectoris to his time in 
service; service treatment records are silent for any 
complaints of chest pain, and the medical treatment records 
suggest that the onset of chest pain was a number of years 
removed from service.  While the Veteran believes that his 
chest pain is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his angina pectoris and his time 
in service.  

With regard to the Veteran's contention that chemical 
exposure during service caused his chest pain, his claim is 
similarly void of any medical support.  For example, in July 
2002, a VA examiner reviewed the Veteran's claims file and 
found that it was unlikely that the conditions he claimed, 
including presumably angina pectoris, were connected to 
exposure to asbestos, lead, or carbon monoxide.  
Additionally, the Veteran is not medically qualified to link 
his angina pectoris to chemical exposure.

As such, the criteria for service connection have not been 
met, and the Veteran's claim is accordingly denied.

viii. Lumbar spinal stenosis

The Veteran testified that he currently has a degenerative 
condition in his back which he believes is related to his 
time in service, although he denied any back injuries in 
service and he denied seeking any back treatment until the 
early 1990s.  

Service treatment records do not show any complaints of, or 
treatment for, any back problems in service; and the 
Veteran's separation physical found his spine to be normal.  

Following service, the Veteran's claims file is void of any 
treatment records for several decades.  The earliest 
treatment records that appear in the Veteran's claims file 
are dated in the early 1990s.  The Veteran is currently 
diagnosed with spinal stenosis of the lumbar and cervical 
spines.  

In an October 1993 treatment record, it was noted that the 
Veteran had lower back pain as a result of a six foot fall 
off a ladder onto concrete.  An MRI in 2001 showed moderate 
to severe stenosis in the Veteran's lumbar spine.

As such, the evidence clearly shows a current back 
disability.  However, the Veteran's claims file is void of a 
medical opinion of record that links a back disability to 
either chemical exposures or physical injury during his time 
in service.  At his hearing the Veteran was specifically 
asked whether he attributed his back disability to an injury 
in service or to chemical exposure, but he failed to provide 
a definitive answer.

Regardless, whether or not the Veteran believes that his back 
disability is related to his time in service (as a result of 
chemical exposure or physical injury), he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his current back disability and his time in 
service.  

The evidence fails to show a back injury during service or 
for many years thereafter; and the Veteran only began seeking 
back treatment, more than 20 years after his separation from 
service, following an injury to his back.  While the Veteran 
has a current disability, no medical evidence has been 
presented suggesting that the disability is in anyway related 
to the Veteran's time in service.  As such, the criteria for 
service connection have not been met, and the Veteran's claim 
is therefore denied.

ix.  Stomach pain

The Veteran testified at a hearing before the Board that he 
had stomach problems, flank pains, and irritable bowel 
syndrome; he indicated that the stomach problems began in 
roughly the early 1980s.

Service treatment records do not show any complaints of, or 
treatment for, any stomach problems.  

Following service, the Veteran's claims file is void of any 
treatment records for several decades for any stomach 
problems.  The earliest treatment records that appear in the 
Veteran's claims file are dated in the early 1990s and 
describe a number of stomach/abdominal conditions.  For 
example, in November 1995, a stomach biopsy was performed and 
a sonogram was conducted, but no abnormalities were detected.  
The Veteran was diagnosed with gastritis.  In April 2002, the 
Veteran sought treatment for abdominal pain, and he was 
diagnosed with cholecystitis.

However, the Veteran's claims file is void of a medical 
opinion of record that directly links the onset of any of 
these conditions to his time in service, and the first 
treatment that the Veteran received, by his own admission, 
was provided several decades after his discharge from 
service.

The Veteran contends that his stomach problems are the result 
of chemical exposure during service, but he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between any of his stomach problems disabilities and 
his time in service.  

In July 2002, a VA examiner reviewed the Veteran's claims 
file and found that it was unlikely that the conditions he 
claimed were connected to exposure to asbestos, lead, or 
carbon monoxide while the Veteran was in service.

Given that the only medical opinion of record to address the 
Veteran's stomach condition found that it was not related to 
service, the criteria for service connection have not been 
met, and the Veteran's claim is accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in August 2003, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  





ORDER

Service connection for arachnoid brain cysts with brain 
dysfunction and headaches is denied.  
 
Service connection for anemia with fatigue and weakness is 
denied.

Service connection for an anxiety disorder is denied.

Service connection for nerve damage is denied.

Service connection for headaches is denied.

Service connection for impaired speech patterns is denied.

Service connection for angina pectoris is denied.

Service connection for lumbar spinal stenosis is denied.

Service connection for stomach pain is denied.


REMAND

The Veteran applied for service connection for PTSD in 
November 2005; having been diagnosed with PTSD based on a 
non-combat stressor.  He testified at a hearing before the 
Board in March 2009 that when he first arrived in Nellingen 
Germany in 1971 with the 87th Maintenance Battalion, he 
arrived during the middle of what he described as a race 
riot.  The Veteran even stated that he had recollections of 
being in a fight, but he blocked much of it out of his 
memory.  The Veteran reported that he first sought treatment 
in around 2002.  

In a February 2006 statement, the Veteran stated that as he 
came to the entrance of the HEM (Heavy Equipment Maintenance) 
Co. buildings he saw soldiers chasing one another, and 
witnessed one soldier hitting another with a bat.  The 
Veteran reported that a soldier grabbed him from behind and 
pulled him into a room where people were preparing weapons to 
use in the fighting that was going on outside.  The Veteran 
reported that he was handed a bloody bat to use, but he 
stated that something snapped in him, causing him to lose 
memory of all the things that were happening.  The Veteran 
indicated that the events transpired on June 24 or 25, 1971.

Service personnel records were obtained and show that the 
Veteran was transferred to the 903rd HEM on June 24, 1971 and 
he returned to the United States on December 29, 1971.  A 
transfer form indicated that the Veteran's reporting date was 
June 28, 1971.  

The Veteran has submitted email accounts from several former 
servicemen who have described racial unrest at United States 
military installations in Germany in the late 1960s and early 
1970s, but none of the reports describe the incident reported 
by the Veteran.  

In October 2007, the RO submitted a request to the Center for 
Unit Records Research (CURR).  The request sought any 
information from the 903rd Heavy Equipment Maintenance Co. 
from June 1, 1971 to January 1, 1972 regarding racial 
fighting amongst the soldiers at the Nellingen Barracks.  

A response was received in November 2007 indicating that no 
documentation was located from either the 903rd HEM or the 
87th Maintenance Battalion for 1971, and it was recommended 
that the U.S. Army Crime Records Center (ACRC) should be 
contacted; and that the Morning reports by the 903rd HEM Co 
be searched from April 1, 1971 to August 31, 1971 to see if 
the incident was mentioned as a significant event.

The RO contacted the ACRC on April 15, 2008 and again on July 
15, 2008 but no response was ever received.

Additionally, a search was conducted for the morning reports 
of the 903rd HEM Co.  However, the only results that were 
returned were two personnel records that listed the Veteran 
as part of the 903rd HEM Co.  There was no indication that a 
search was focused on the Base as a whole or on racial 
incidents, rather than on a search of the Veteran's name.  

In Pentecost v. Principi it was held that a veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  In this 
case, the Board is concerned that the search that was 
conducted focused on the Veteran alone and not on the overall 
situation at the Nellingen Barracks.  As such, in order to 
fully assist the Veteran in the processing of his claim, a 
remand is necessary. 

It is also noted that the Veteran has filed a claim of 
entitlement to service connection for a lung condition 
secondary to chemical or asbestos exposure during service.  
Evidence has been submitted indicating that the Veteran was 
exposed to asbestos; including his testimony that the 
building he worked in while stationed in Germany had exposed 
insulation which was covered in asbestos, and an email from a 
fellow soldier who reported working in Germany in 1970-1971 
with the 903rd (Veteran's unit) who stated that the buildings 
were heated with steam heat and pipes that were wrapped with 
asbestos.  He indicated that while stationed there the 
barracks were being remodeled and the asbestos was being 
removed.

As such, the evidence suggests that the Veteran was exposed 
to asbestos.  However, mere exposure to chemicals or asbestos 
is insufficient to warrant service connection, rather, there 
must be a chronic disease or disability that results from 
such exposure.

The Veteran was provided with a VA examination in July 2002 
after which the examiner opined that it was unlikely that the 
conditions claimed by the Veteran were connected to service 
exposure to asbestos, lead or carbon monoxide.

However, since that examination, the Veteran was found to 
have small lung granulomas in March 2007, and a CT scan in 
September 2008 showed small chronic pulmonary nodules.  

As such, a second examination should be conducted to 
determine whether the Veteran has a lung disability as a 
result of his time in service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Crime Records 
Center at:
	
	 	U.S. Army Crime Records Center 
		U.S. Army Criminal Investigations 
Command
		Attn: Records Maintenance Branch
		6010 Sixth St.
		Ft. Belvoir, VA  22060

	Request that they provide copies of any 
available reports of racial attacks at the 
Nellingen Barracks in Nellingen Germany 
between June 24, 1971 and August 31, 1971; 
the specific focus should be on incidents 
involving personnel from the 903rd Heavy 
Equipment Maintenance Co., and the 87th 
Maintenance Battalion.  A negative 
response should be requested in the event 
no records are available.

2.  Contact the appropriate entity and 
request that a search be conducted in the 
records (morning reports or other 
available reports) from the 903rd Heavy 
Equipment Maintenance Co. and the 87th 
Maintenance Battalion for the period April 
1, 1971 to August 31, 1971 to determine if 
the racial unrest the Veteran described 
"is mentioned as a significant event" as 
suggested by the November 2007 response 
from the Defense Personnel Records Image 
Retrieval System. 

3.  Schedule the Veteran for a VA 
examination of his lungs.  The examiner 
should be provided with the Veteran's 
claims file and any opinion should be 
supported by a complete rationale.  The 
examiner should diagnose any current lung 
disability and then provide an opinion as 
to whether it is as likely as not (50 
percent or greater) that any diagnosed 
lung disability was the result of the 
Veteran's time in service, to include 
exposure to asbestos or chemicals.  The 
examiner should specifically address the 
relevance, if any, of the lung nodules or 
granulomas.  

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


